288 S.W.3d 331 (2009)
Randy BLAKEMORE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91709.
Missouri Court of Appeals, Eastern District, Division One.
July 21, 2009.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Randy Blakemore ("Movant") appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief from his guilty plea to two counts of criminal nonsupport in violation of Mo.Rey.Stat. § 568.040. Movant contends that the motion erred in denying his motion without an evidentiary hearing because: (1) his plea counsel failed to adequately investigate a potential "good cause" defense to his charge of criminal nonsupport; and (2) the State failed to present a sufficient factual basis at the plea hearing that he was "without good cause" in failing to provide adequate support. In response, the State defends the motion court's findings and additionally requests this court to dismiss Movant's appeal under the "escape rule".
We have reviewed the briefs of the parties and the record on appeal and, while declining to dismiss Movant's appeal under the "escape rule", we find that the motion court did not clearly err in denying Movant post-conviction relief without an evidentiary hearing. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).